May 16, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                 LONE STAR AIR SYSTEMS, LTD., Appellant

NO. 14-12-00435-CV                          V.

                         DAVID POWERS, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, David Powers,
signed, February 29, 2012, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

       We order appellant, Lone Star Air Systems, Ltd., to pay all costs incurred in
this appeal.

      We further order this decision certified below for observance.